Case 9:18-cv-80176-BB Document 242-2 Entered on FLSD Docket 07/09/2019 Page 1 of 10




                       EXHIBIT 2
Case 9:18-cv-80176-BB Document 242-2 Entered on FLSD Docket 07/09/2019 Page 2 of 10



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal representative    CASE NO.: 9:18-cv-80176-BB
    of the Estate of David Kleiman, and W&K Info
    Defense
    Research, LLC,

                        Plaintiffs,

    v.

    CRAIG WRIGHT,

                        Defendant.



               SUPPLEMENTAL AFFIDAVIT OF DR. MATTHEW J. EDMAN




                                               1
Case 9:18-cv-80176-BB Document 242-2 Entered on FLSD Docket 07/09/2019 Page 3 of 10



   I, Dr. Matthew J. Edman, declare under penalty of perjury, as follows:

       I.        SUMMARY OF OPINION

            1.     In my previous affidavit (ECF No. [159-9]) that I submitted in response to

   Defendant’s Motion for Judgment on the Pleadings (ECF No. [144-1]), I determined that Exhibit

   A to that Motion (ECF No. [144-1], hereafter referred to as “Exhibit A”) was likely created from

   an email the Defendant sent to himself on or about April 16, 2014 (UTC), which was then

   converted to a PDF and modified to appear to have been sent from “Dave Klieman (sic)” to Uyen

   Nguyen on or about December 20, 2012. I also determined that Exhibit A contained a PGP

   signature allegedly created by Dave Kleiman on or about March 12, 2014 – almost a year after he

   died.

            2.     Since the submission of my previous affidavit, I have conducted further analysis of

   Exhibit A and identified additional forensic artifacts contained within the PDF itself that support

   my previous opinion. I have also conducted a forensic analysis of Exhibit F to Defendant’s Motion

   for Judgment on the Pleadings (ECF No. [144-6], hereafter referred to as “Exhibit F”) and

   determined that it was created by further modifying Exhibit A to make it appear as if Exhibit F is

   actually a separate email sent from Dave Kleiman to Uyen Nguyen, when, in my opinion, it is

   simply another revision to the PDF created from an email the Defendant sent to himself on or about

   April 16, 2014.1

            3.     In sum, Exhibit A and Exhibit F, which appear to be emails sent from Dave Kleiman

   to Uyen Nguyen on December 20, 2012, are manipulations of a PDF created from an email the

   Defendant sent from himself to himself on or about April 16, 2014.



   1
     I understand Exhibit A was subsequently withdrawn by the Defendant “because he cannot verify
   the date of that email exchange.” To my knowledge, Exhibit F has not been withdrawn by the
   Defendant.

                                                    2
Case 9:18-cv-80176-BB Document 242-2 Entered on FLSD Docket 07/09/2019 Page 4 of 10



      II.        EXHIBIT A

            4.     As described in my previous affidavit, Exhibit A is a PDF document that purports

   to be an email sent from “Dave Klieman (sic)” to Uyen Nguyen on or about 8:19:03 AM on

   Thursday, December 20, 2012. The metadata associated with the PDF, however, indicates the

   PDF was created on or about April 17, 2014 at 8:23:41 AM using Acrobat PDFMaker 11 for

   Microsoft Outlook on a computer whose time zone was consistent with Sydney, Australia

   (UTC+10), and then modified less than five minutes later. I have further analyzed the internal

   contents and structure of the PDF, and have now identified those specific portions of the PDF that

   were edited after the PDF was created.

            5.     In general, when the text within a PDF document is modified using Adobe Acrobat,

   the software automatically adds a “marked-content point” (indicated by an “MP” operator in the

   PDF’s internal document structure) and is labeled “TouchUp_TextEdit” to indicate the marked-

   content point was created using Adobe Acrobat’s “Touch Up” text editing feature. The modified

   text is also often represented using a sequence of 4-digit “codes,” each of which is mapped to a

   particular character to display in a PDF reader. For example, in the PDF associated with Exhibit

   A, the 4-digit code “0027” corresponds to an uppercase “D”.

            6.     I identified a “TouchUp_TextEdit” marked-content point in the PDF file associated

   with Exhibit A which indicated that the text associated with the “From:”, “To:”, and “Date:” fields

   at the top of Exhibit A were edited. Figure 1 shows an excerpt from the internal structure of Exhibit

   A with line numbers added for reference. Line 1 shows the “TouchUp_TextEdit” marked-content

   point, which indicates that what follows has been modified. The text highlighted in red on Lines

   6, 8, 17, 21, and 27 contain the modified text. Figure 2 provides a screenshot of how the

   corresponding text object appears in a PDF reader, with the modified characters highlighted in red.




                                                    3
 Case 9:18-cv-80176-BB Document 242-2 Entered on FLSD Docket 07/09/2019 Page 5 of 10




FIGURE 1. Excerpt from the source code contained within Exhibit A indicating where changes were made in
the header for Exhibit A (highlighted in red).
     1.      /TouchUp_TextEdit MP
     2.      BT
     3.      /CS1 cs 0 0 1 scn
     4.      /C2_0 7.5 Tf
     5.      155.85 771.598 Td
     6.      <00270044005900480003002E004F004C0048005000440051>Tj
     7.      0 -10.5 TD
     8.      <0038005C0048005100030031004A0058005C004800510003000B0058005C00480051001100
             51004A0058005C0048005100570023005C0044004B005200520011004600520050000C>Tj
     9.      /CS0 cs 0 scn
     10.     /TT1 7.5 Tf
     11.     T*
     12.     (Apppointment letter)Tj
     13.     T*
     14.     (Thursday, )Tj
     15.     /C2_0 7.5 Tf
     16.     35.226 0 Td
     17.     <00150013>Tj
     18.     /TT1 7.5 Tf
     19.     ( )Tj
     20.     /C2_0 7.5 Tf
     21.     <00270048004600480050004500480055>Tj
     22.     /TT1 7.5 Tf
     23.     44.07 0 Td
     24.     ( 201)Tj
     25.     /C2_0 7.5 Tf
     26.     14.626 0 Td
     27.     <0015>Tj
     28.     /TT1 7.5 Tf
     29.     ( 8:19:03 AM)Tj
     30.     ET



FIGURE 2. Screenshot of the rendered text object from Figure 1 with the corresponding text modifications again
highlighted in red.




                                                     4
Case 9:18-cv-80176-BB Document 242-2 Entered on FLSD Docket 07/09/2019 Page 6 of 10



       III.         EXHIBIT F

              7.      Exhibit F is alleged by the Defendant to be a second email from “Dave Klieman

   (sic)” to Uyen Nguyen sent less than an hour after Exhibit A in which Dave is purportedly thanking

   Nguyen for accepting a position as director of W&K Info Defense Research LLC.

              8.      The version of Exhibit F filed by the Defendant does not bear a Bates label.

   DEF_00027288 was produced in this litigation by the Defendant and is visually identical to Exhibit

   F. I used the PDF file produced as DEF_00027288 in my analysis below.

              9.      I determined that Exhibit F is a derivative of Exhibit A – which itself was based on

   an email sent from the Defendant to himself. Further, I have determined that Exhibit F contains

   additional modifications to the “Date:” field, as well as modifications to the body of the alleged

   email itself.

              10.     As described in my previous affidavit, PDF files often contain metadata which

   provide information about the document, such as who created it and when, as well as when it was

   last modified. The metadata contained within the PDF files associated with Exhibit A and Exhibit

   F also contain “DocumentID” and “InstanceID” attributes. “DocumentID” is an identifier used to

   associate multiple versions or revisions of a particular document, whereas “InstanceID” is a unique

   identifier assigned to a specific version or revision of that document.

              11.     As shown in Figures 3 and 4, Exhibit A and Exhibit F contain the same

   DocumentID but different InstanceID values, which indicates that they are both versions of the

   same original document. The metadata further shows that Exhibit A and Exhibit F were both

   created on the exact same date (as shown by the CreateDate fields), but the ModifyDate fields

   indicate that someone modified Exhibit F approximately five minutes after Exhibit A was last

   modified.




                                                       5
   Case 9:18-cv-80176-BB Document 242-2 Entered on FLSD Docket 07/09/2019 Page 7 of 10



FIGURE 4. PDF metadata extracted from Exhibit A.
 1 0 obj
 <</Length 3320/Subtype/XML/Type/Metadata>>stream
 <?xpacket begin="ï»¿" id="W5M0MpCehiHzreSzNTczkc9d"?>
 <x:xmpmeta xmlns:x="adobe:ns:meta/" x:xmptk="Adobe XMP Core 5.4-c005 78.147326, 2012/08/23-13:03:03
 ">
    <rdf:RDF xmlns:rdf="http://www.w3.org/1999/02/22-rdf-syntax-ns#">
       <rdf:Description rdf:about=""
              xmlns:xmp="http://ns.adobe.com/xap/1.0/"
              xmlns:xmpMM="http://ns.adobe.com/xap/1.0/mm/"
              xmlns:dc="http://purl.org/dc/elements/1.1/"
              xmlns:pdf="http://ns.adobe.com/pdf/1.3/">
          <xmp:ModifyDate>2014-04-17T08:28:01+10:00</xmp:ModifyDate>
          <xmp:CreateDate>2014-04-17T08:23:41+10:00</xmp:CreateDate>
          <xmp:MetadataDate>2014-04-17T08:28:01+10:00</xmp:MetadataDate>
          <xmp:CreatorTool>Acrobat PDFMaker 11 for Microsoft Outlook</xmp:CreatorTool>
          <xmpMM:DocumentID>uuid:6a5e8226-043f-4de4-8879-3f41e143b0c3</xmpMM:DocumentID>
          <xmpMM:InstanceID>uuid:42c69e4f-6d06-4166-bcff-52c26160a0e9</xmpMM:InstanceID>
          <dc:format>application/pdf</dc:format>
          <dc:title>
              <rdf:Alt>
                 <rdf:li xml:lang="x-default"/>
              </rdf:Alt>
          </dc:title>
          <pdf:Producer>Adobe PDF Library 11.0</pdf:Producer>
       </rdf:Description>
    </rdf:RDF>
 </x:xmpmeta>


FIGURE 3. PDF metadata extracted from Exhibit F.
  2 0 obj
  <</Length 3320/Subtype/XML/Type/Metadata>>stream
  <?xpacket begin="ï»¿" id="W5M0MpCehiHzreSzNTczkc9d"?>
  <x:xmpmeta xmlns:x="adobe:ns:meta/" x:xmptk="Adobe XMP Core 5.4-c005 78.147326, 2012/08/23-13:03:03
  ">
     <rdf:RDF xmlns:rdf="http://www.w3.org/1999/02/22-rdf-syntax-ns#">
        <rdf:Description rdf:about=""
               xmlns:xmp="http://ns.adobe.com/xap/1.0/"
               xmlns:xmpMM="http://ns.adobe.com/xap/1.0/mm/"
               xmlns:dc="http://purl.org/dc/elements/1.1/"
               xmlns:pdf="http://ns.adobe.com/pdf/1.3/">
           <xmp:ModifyDate>2014-04-17T08:33:16+10:00</xmp:ModifyDate>
           <xmp:CreateDate>2014-04-17T08:23:41+10:00</xmp:CreateDate>
           <xmp:MetadataDate>2014-04-17T08:33:16+10:00</xmp:MetadataDate>
           <xmp:CreatorTool>Acrobat PDFMaker 11 for Microsoft Outlook</xmp:CreatorTool>
           <xmpMM:DocumentID>uuid:6a5e8226-043f-4de4-8879-3f41e143b0c3</xmpMM:DocumentID>
           <xmpMM:InstanceID>uuid:b2815a05-9c27-40fc-a085-140c7633e45a</xmpMM:InstanceID>
           <dc:format>application/pdf</dc:format>
           <dc:title>
               <rdf:Alt>
                  <rdf:li xml:lang="x-default"/>
               </rdf:Alt>
           </dc:title>
           <pdf:Producer>Adobe PDF Library 11.0</pdf:Producer>
        </rdf:Description>
     </rdf:RDF>
  </x:xmpmeta>




                                                     6
Case 9:18-cv-80176-BB Document 242-2 Entered on FLSD Docket 07/09/2019 Page 8 of 10



          12.     I compared the edits made in Exhibit F to those previously made in Exhibit A and

   determined that the “Date:” field was modified to make it appear as if it were sent less than an

   hour after Exhibit A was allegedly sent. Figure 5 highlights in blue the “new” modifications made

   in Exhibit F. Figure 6 shows how that modified email header field appears in a PDF reader while

   also highlighting all the edits made to the email header field. In addition to the edits shown in

   Figure 5 and Figure 6, the data contained within the PDF file associated with Exhibit F also

   indicates that the body of the email was altered from the body of the email contained in Exhibit A.




                                                   7
Case 9:18-cv-80176-BB Document 242-2 Entered on FLSD Docket 07/09/2019 Page 9 of 10



   FIGURE 5. Excerpt from the source code contained within Exhibit F showing a PDF text object which
   contains modifications. The modifications made previously in Exhibit A are highlighted in red. The edits
   subsequently made in Exhibit F are highlighted in blue.
       1.       /TouchUp_TextEdit MP
       2.       BT
       3.       /CS1 cs 0 0 1 scn
       4.       /C2_0 7.5 Tf
       5.       155.85 771.598 Td
       6.       <00270044005900480003002E004F004C0048005000440051>Tj
       7.       0 -10.5 TD
       8.       <0038005C0048005100030031004A0058005C004800510003000B0058005C004800510011005
                1004A0058005C0048005100570023005C0044004B005200520011004600520050000C>Tj
       9.       /C2_1 7.5 Tf
       10.      140.533 0 Td
       11.      <0003>Tj
       12.      /CS0 cs 0 scn
       13.      /TT1 7.5 Tf
       14.      -140.533 -10.5 Td
       15.      (Apppointment letter)Tj
       16.      -0.009 Tw T*
       17.      (Thursday, )Tj
       18.      /C2_0 7.5 Tf
       19.      0 Tw 1 0 0 1 191.076 740.098 Tm
       20.      <00150013>Tj
       21.      /TT1 7.5 Tf
       22.      ( )Tj
       23.      /C2_0 7.5 Tf
       24.      <00270048004600480050004500480055>Tj
       25.      /TT1 7.5 Tf
       26.      0.008 Tw 44.07 0 Td
       27.      ( 201)Tj
       28.      /C2_0 7.5 Tf
       29.      0 Tw 14.626 0 Td
       30.      <0015>Tj
       31.      /TT1 7.5 Tf
       32.      ( )Tj
       33.      /C2_1 7.5 Tf
       34.      <001C>Tj
       35.      /TT1 7.5 Tf
       36.      (:1)Tj
       37.      /C2_1 7.5 Tf
       38.      17.278 0 Td
       39.      <0014>Tj
       40.      /TT1 7.5 Tf
       41.      (:)Tj
       42.      /C2_1 7.5 Tf
       43.      <00140017>Tj
       44.      /TT1 7.5 Tf
       45.      ( AM)Tj
       46.      ET




                                                   8
Case 9:18-cv-80176-BB Document 242-2 Entered on FLSD Docket 07/09/2019 Page 10 of 10



       FIGURE 6. Screenshot of the rendered text object from Figure 5 with the text modifications
       from Exhibit A highlighted in red and the subsequent modifications made in Exhibit F
       highlighted in blue.




    Dated: July 9, 2019




                                                                           Dr. Matthew J. Edman
                                                                                 Miami, Florida




                                                 9
